I have the view that the court below had jurisdiction both of the subject-matter and of the person.
The subject-matter is the asserted offense of driving a motor vehicle while under the influence of intoxicating liquor. R.S.
39:4-50. Vide, State v. Baker, 102 N.J.L. 349; Kluczek v.State, 115 Id. 105. The county traffic magistrates are invested with jurisdiction of such offenses. R.S. 2:229-1, etseq., 39:1-1, 39:5-3. Jurisdiction over the person is acquired by the making of a verified complaint, followed by the service of a summons or warrant. R.S. 39:5-3, 39:5-25, 39:5-26. But the defendant may submit himself to the jurisdiction of a magistrate empowered to entertain such complaints; and, where this course is pursued, the defendant cannot thereafter raise the question of jurisdiction over his person. A court having jurisdiction of such offenses may obtain jurisdiction over the defendant by his consent. Legal formalities attending the acquirement of jurisdiction of the person may be waived. State v. Baker,supra. And even where the existence of jurisdiction over the person is challenged in limine, and the challenge is overruled, the participation by the defendant in a subsequent trial on the merits constitutes a submission of his person to the jurisdiction of the magistrate, and he is thereafter precluded from denying the existence of that jurisdiction. State v. Rosenblum, 102Id. 125. And R.S. 39:5-10 provides: "An objection to the jurisdiction of the magistrate or to the validity or regularity of the complaint or process issued thereunder must be made by the defendant before trial." This manifestly has reference to jurisdiction of the person, for the judgment of a tribunal without jurisdiction of the subject-matter is a nullity.
Here, the complaint plainly charged a violation of the act in question; and defendant entered a plea of guilty to the *Page 283 
complaint. The fact that the complaint was unverified did not serve to deprive the magistrate of jurisdiction of the subject-matter. A verification of the complaint is but a prerequisite to the issuance of a summons or warrant, and thus to acquire jurisdiction over the person. The significance of the procedural provisions is to be found in section 39:5-10. The contrary interpretation exalts technical and literal strictness to the sacrifice of essential justice. *Page 284